Exhibit 10.3
 
TRANSFER AGREEMENT
 
THIS TRANSFER AGREEMENT (this “Agreement”) is entered into this 3rd day of
December, 2013, by and among Cloud Security Corporation (f/k/a Cloud Star
Corp.), a Nevada corporation (“CLDS”) and App Ventures Ltd., a Hong Kong private
limited liability company (“App Ventures”).
 
WHEREAS, CLDS and App Ventures entered into that certain Joint Venture
Agreement/Development and Collaboration Agreement dated March 1, 2013 (the “JV
Agreement”) pursuant to which CLDS and App Ventures proposed to jointly develop
and market software products for the field of mobile security.
 
WHEREAS, on June 7, 2013, CLDS filed a patent application (U.S. Serial Number
61/832,534) titled “Systems and Method for One-Time Password Generation on a
Mobile Computing Device” for process and methods for one-time password
generation on mobile computing devices (the “Patent”).
 
WHEREAS, App Ventures and CLDS desire to terminate the JV Agreement.
 
WHEREAS, the Patent is considered a “Joint Technology” under the terms of the JV
Agreement.
 
WHEREAS, CLDS desires to purchase App Ventures’ shares of the Patent pursuant to
Section 3.03(c) of the JV Agreement, on the terms and conditions set forth in
this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties hereto agree as follows:
 
ARTICLE I
THE TRANSACTIONS
 
1.1
Assignment of the Intellectual Property.  App Ventures hereby irrevocably
grants, assigns and transfers to CLDS, all of App Venture’s right, title and
interest in and to the Patent and Technology related thereto, including all
income, royalties, damages and payments now or hereafter due or payable with
respect thereto, and to all causes of action and the right to sue, counterclaim,
and recover for past, present and future infringement of the rights assigned
under this Assignment (collectively, the “Assets”).  App Ventures shall take all
reasonable actions and sign documents, and cause its employees and consultants
to take all reasonable actions and sign documents, to evidence and/or further
this assignment, including the short form assignment, a form of which is
included as Schedule 1.1

 
1.2
Issuance of Shares.  On the Closing Date, CLDS shall deliver to App Ventures one
million (1,000,000) shares (the “Shares”) of its common stock, par value, $0.001
per share (“Common Stock”);

 
 
 

--------------------------------------------------------------------------------

 
 
1.3
No Assumption of Liabilities.  CLDS shall not assume or be responsible for any
claims against or commitments, contracts, agreements, obligations or other
liabilities of the App Ventures, whether known or unknown, asserted or
unasserted, accrued or unaccrued, absolute or contingent, liquidated or
unliquidated, due or to become due, and whether contractual, statutory, or
otherwise, and App Ventures will at all times indemnify and hold CLDS harmless
from and against any claim therefor or liability arising therefrom.

 
1.4
Termination of JV Agreement.  At Closing, the parties agree that the JV
Agreement shall be terminated and of no further force and effect.

 
ARTICLE II
THE PURCHASE PRICE
 
2.1
Purchase Price.  The aggregate purchase price to be paid by CLDS to App Ventures
in consideration of the sale, assignment and transfer of the Assets and the
consummation of the other transactions contemplated herein shall be the issuance
of the Shares (the “Purchase Price”).

 
ARTICLE III
CLOSING
 
3.1
Closing.  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place contemporaneously with the execution of this
Agreement (the “Closing Date”) at the offices of CLDS’ counsel in Santa Monica,
California or at such other place as may be agreed by the parties.  For
convenience, the parties agree that the Closing may take place by the exchange
of electronic signatures to the documents to be executed and delivered at the
Closing (the “Closing Documents”) and delivery of the Purchase Price by wire
transfer of immediately available funds, followed by the mailing of executed
originals of the Closing Documents, without the need for a face to face meeting.

 
3.2
Deliveries and Actions by the App Ventures.  At the Closing, App Ventures shall
deliver, or cause to be delivered, to Tejas:

 
 
(a)
all of its right, title and interest in the Assets, free and clear of all
Encumbrances;

 
 
(b)
one or more bills of sale, assignments or other conveyances, in form and
substance reasonably satisfactory to CLDS (collectively, the “Assignments”),
duly executed by App Ventures;

 
 
(c)
copies of all consents and approvals required in connection with (i) the
execution, delivery and performance of this Agreement and (ii) the sale or
license of the Assets;

 
 
(d)
a copy of the resolutions of the board of directors of App Ventures, authorizing
the execution, delivery, and performance by App Ventures of this Agreement and
the ancillary agreements described therein, and the consummation by App Ventures
of the transactions contemplated hereby and thereby;

 
 
2

--------------------------------------------------------------------------------

 
 
 
(e)
such other documents and instruments as CLDS may reasonably request and which
are deemed by CLDS to be reasonably necessary or advisable to effect the
transactions contemplated herein and by the ancillary agreements.

 
3.3
Deliveries and Actions by CLDS.  At the Closing, CLDS shall deliver, or cause to
be delivered, to the Sellers:

 
 
(a)
A certificate evidencing the Shares issued in the name of App Ventures; and

 
 
(b)
such other documents and instruments as App Ventures may reasonably request and
which are deemed by App Ventures to be reasonably necessary or advisable to
effect the transactions contemplated herein and by the ancillary agreements.

 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PARTIES
 
4.1
Representations and Warranties of CLDS.  CLDS represents and warrants to App
Ventures, as of the date hereof, as follows:

 
 
(a)
Organization.  CLDS is duly organized, validly existing and in good standing
under the laws of Nevada and is duly qualified to do business and are in good
standing in each jurisdiction in which the nature of the business being
conducted requires such Seller to be so qualified.

 
 
(b)
Authorization.  CLDS has the necessary power and authority to enter into and
deliver this Agreement and to perform its obligations hereunder.  The execution
and delivery of this Agreement by CLDS and the performance by CLDS of its
obligations hereunder have been duly authorized by all necessary corporate
action.  This Agreement and all agreements contemplated to be delivered
hereunder have been executed and delivered by CLDS and constitutes the legal,
valid and binding obligations of CLDS enforceable against it in accordance with
their terms, subject, however, to limitations with respect to enforcement
imposed by law in connection with bankruptcy, insolvency and other laws
affecting creditors’ rights generally.

 
 
(c)
Noncontravention.  Neither the execution and the delivery of this Agreement by
CLDS, nor the consummation by CLDS of the transactions contemplated hereby will
(with or without the giving of notices or the passage of time) (i) violate any
applicable Law or other restriction of any Governmental Authority to which any
CLDS is subject or any provision of CLDS’ charter or bylaws (or other
organizational documents) or (ii) conflict with, result in a breach of,
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate, modify or cancel, or require any notice
under any agreement, contract, lease, license, instrument or other arrangement
to which the CLDS is a party or by which CLDS is bound could adversely affect
the consummation of the transactions contemplated hereby.  CLDS does not need to
give any notice to, make any filing with or obtain any authorization, consent or
approval of, any Governmental Authority or other third party in order for the
parties to consummate the transactions contemplated by this Agreement.

 
 
3

--------------------------------------------------------------------------------

 
 
 
(d)
Securities and Exchange Commission Filings.  The information filed with the U.S.
Securities and Exchange Commission (the “SEC”) by or on behalf of CLDS since May
22, 2012 (the “SEC Filings”) complies as to form in all material respects with
the requirements of the Securities Act of 1933, as amended (the “Securities
Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
as applicable.  No facts have come to the attention of CLDS that have caused any
of CLDS to believe that any such information contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.

 
 
(e)
Financial Statements. Except as may have been corrected or supplemented in a
subsequent SEC Filing, the financial statements of CLDS included in the SEC
Filings (the “Financial Statements”) comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing.  Except as may have been
corrected or supplemented in a subsequent SEC Filing, the Financial Statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved,
except as may be otherwise specified in such Financial Statements or the notes
thereto, or, in the case of unaudited financial statements, as permitted by
Regulation S-X promulgated under the Securities Act and the Exchange Act, and
fairly present in all material respects the financial position of CLDS as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to
normal,  year-end audit adjustments and the lack of footnotes.

 
 
(f)
Legal Proceedings.  There is no complaint or petition in which relief is sought
that would prevent, delay or make illegal the transactions contemplated by this
Agreement, and there is no litigation, action, suit, proceeding or investigation
by any Governmental Authority pending or threatened against (orally or in
writing), involving, affecting or relating to CLDS or the transactions
contemplated by this Agreement.

 
 
(g)
Accuracy of Information Furnished.  No representation, warranty, statement or
information contained in this Agreement (including the various Schedules
attached hereto) or any agreement executed in connection herewith or in any
certificate delivered pursuant hereto or thereto or made or furnished to App
Ventures or their respective representatives by or on behalf of CLDS, contains
or shall contain any untrue statement of a material fact or omits or shall omit
any material fact necessary to make the information contained therein not
misleading.  CLDS has provided App Ventures with true, accurate and complete
copies of all documents listed or described in the various Schedules attached
hereto.

 
 
4

--------------------------------------------------------------------------------

 
 
4.2
Representations and Warranties of App Ventures.  App Ventures hereby represents
and warrants to CLDS as of the date hereof, as follows:

 
 
(a)
Organization.  App Ventures is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business being conducted requires it to be so qualified.

 
 
(b)
Authorization.  App Ventures has the necessary power and authority to enter into
and deliver this Agreement and to perform its obligations hereunder.  The
execution and delivery of this Agreement by App Ventures and the performance by
App Ventures of its obligations hereunder have been duly authorized by all
necessary action.  This Agreement and all agreements contemplated to be
delivered hereunder constitute the legal, valid and binding obligations of  App
Ventures enforceable against it in accordance with their terms, subject,
however, to limitations with respect to enforcement imposed by law in connection
with bankruptcy, insolvency and other laws affecting creditors’ rights
generally.

 
 
(c)
Noncontravention.  Neither the execution and the delivery of this Agreement by
App Ventures, nor the consummation by App Ventures of the transactions
contemplated hereby will (with or without the giving of notices or the passage
of time) (i) violate any applicable Law or other restriction of any Governmental
Authority to which App Ventures is subject or any provision of its charter or
bylaws (or other organizational documents) or (ii)  conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or require any
notice under any agreement, contract, lease, license, instrument or other
arrangement to which App Ventures is a party or by which App Ventures is bound
or could adversely affect the consummation of the transactions contemplated
hereby or the value of the Assets or result in the imposition of any Encumbrance
upon any of the Assets  App Ventures does not need to give any notice to, make
any filing with or obtain any authorization, consent or approval of, any
Governmental Authority or other third party in order for the parties to
consummate the transactions contemplated by this Agreement.

 
 
(d)
Legal Proceedings.  There is no complaint or petition in which relief is sought
involving, affecting, or relating to the ownership, operation or use of the
Assets or that would prevent, delay or make illegal the transactions
contemplated by this Agreement, and there is no litigation, action, suit,
proceeding or investigation by any Governmental Authority pending or threatened
against (orally or in writing), involving, affecting or relating to App
Ventures, the Assets or the transactions contemplated by this Agreement.

 
 
(e)
Accuracy of Information Furnished. No representation, warranty, statement or
information contained in this Agreement (including the various Schedules
attached hereto) or any agreement executed in connection herewith or in any
certificate delivered pursuant hereto or thereto or made or furnished to CLDS or
their respective representatives by or on behalf of App Ventures, contains or
shall contain any untrue statement of a material fact or omits or shall omit any
material fact necessary to make the information contained therein not
misleading.  App Ventures has provided CLDS with true, accurate and complete
copies of all documents listed or described in the various Schedules attached
hereto.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(f)
Brokers’ Fees.  App Ventures has not incurred any obligation or liability,
contingent or otherwise, for brokers’ or finders’ fees in respect of the matters
provided for in this Agreement for which CLDS could become liable.

 
 
(g)
Information on CLDS.  App Ventures has received and had the opportunity to
review all documents and any other information requested from CLDS, has been
given full and complete access to information regarding CLDS, and has utilized
such access to App Ventures’ satisfaction for the purpose of obtaining such
information regarding CLDS as App Ventures has reasonably requested; and,
particularly, App Ventures has been given reasonable opportunity to ask
questions of, and receive answers from, representatives of CLDS concerning the
terms and conditions of the offering of the Shares and to obtain any additional
information, to the extent reasonably available.

 
 
(h)
Information on App Ventures.  App Ventures is an “accredited investor”, as such
term is defined in Regulation D promulgated by the Commission under the
Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and, with its representatives, has such
knowledge and experience in financial, tax and other business matters as to
enable App Ventures to utilize the information made available by CLDS to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase App Ventures has the authority and is duly
and legally qualified to purchase and own the Securities.  App Ventures is able
to bear the risk of such investment for an indefinite period and to afford a
complete loss thereof.

 
 
(i)
Investment Intent. On the Closing Date, App Ventures will purchase the Shares as
principal for its own account for investment only and not with a view toward, or
for resale in connection with, the public sale or any distribution thereof.

 
 
(j)
Compliance with Securities Act.  App Ventures understands and agrees that the
Shares have not been registered under the Securities Act or any applicable state
securities laws, by reason of their issuance in a transaction that does not
require registration under the Securities Act (based in part on the accuracy of
the representations and warranties of App Ventures contained herein), and that
the Shares must be held indefinitely unless a subsequent disposition is
registered under the Securities Act or any applicable state securities laws or
is exempt from such registration.

 
 
6

--------------------------------------------------------------------------------

 
 
 
(k)
Shares Legend. The Shares shall bear the following legend:

 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER OR EXEMPTION FROM SUCH ACT AND ALL
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO SHUMATE INDUSTRIES, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”
 
 
(l)
Communication of Offer.  The offer to sell the Shares was directly communicated
to App Ventures by CLDS.  At no time was App Ventures presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.

 
 
(m)
Restricted Securities.  App Ventures understands that the Shares have not been
registered under the Securities Act and App Ventures will not sell, offer to
sell, assign, pledge, hypothecate or otherwise transfer any of the Shares unless
pursuant to an effective registration statement under the Securities Act.

 
 
(n)
No Governmental Review. App Ventures understands that no United States federal
or state agency or any other governmental or state agency has passed on or made
recommendations or endorsement of the Securities or the suitability of the
investment in the Shares nor have such authorities passed upon or endorsed the
merits of the offering of the Shares.

 
ARTICLE V
COVENANTS
 
5.1
Reasonable Commercial Efforts.  Each party will use its reasonable commercial
efforts to take all actions and to do all things necessary, proper or advisable
to consummate, make effective and comply with all of the terms of this Agreement
and the transactions contemplated hereby (including satisfaction, but not
waiver, of the closing deliveries required by ARTICLE III).

 
5.2
Confidentiality.

 
 
(a)
Each party acknowledges that in performing this Agreement, the party may be
provided with and have access to the other party’s confidential information,
including, without limitation, technical information (such as software,
algorithms, technology, and trade secrets relating to the Assets), processes,
product plans and sales information, that the party treats as proprietary,
confidential or of substantial value and which value would be impaired if
improperly used or disclosed to third parties (“Confidential Information”).  The
parties acknowledge that Confidential Information may include any of the
foregoing which has been provided to the other party prior to the Closing Date.
However, “Confidential Information” shall not include information that (i) is or
becomes available to the public through no wrongful act of the receiving party,
(ii) was in the possession of the receiving party prior to the time it was
disclosed hereunder, (iii) is independently made available as a matter of right
to the receiving party by a third party, or (iv) is independently developed for
the receiving party.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(b)
For a period of five (5) years from the Closing Date, each party shall maintain
the other party’s Confidential Information in confidence and not disclose the
other party’s Confidential Information to any Person other than to its officers,
fiduciaries, employees, agents or consultants who have a business need to know
such Confidential Information, who have been informed of the confidential nature
of such Confidential Information and who are, either by nature of their
positions or duties or pursuant to written agreement, subject to substantially
equivalent restrictions with respect to the use and disclosure of the
Confidential Information as are set forth in this Agreement.

 
 
(c)
The obligation of each party to maintain the other party’s Confidential
Information in confidence shall not apply to any Confidential Information (i)
that becomes publicly available (other than by reason of a disclosure by a party
in violation of this Agreement), (ii) the disclosure of which has been consented
to by the other party in writing, or (iii) the disclosure of which is required
by a court of competent jurisdiction or other Governmental Authority or
otherwise as required by applicable Law or regulation of a national securities
exchange on which the securities of such party may then be listed.

 
 
(d)
Before any party discloses any of the other party’s Confidential Information
pursuant to Section 5.2(c)(iii), such party shall as soon as practicable, and in
any event prior to making any such disclosure, notify the other party of the
specific Confidential Information proposed to be disclosed and of the court
order, subpoena, interrogatories, government order or other reason that requires
disclosure of the Confidential Information so that the other party may seek a
protective order or other remedy to protect the confidentiality of the
Confidential Information or waive compliance with the applicable provisions of
this ARTICLE V.  Such party shall also consult with the other party on the
advisability of taking steps to eliminate or narrow the requirement to disclose
the Confidential Information and shall otherwise cooperate with the efforts of
the other party to obtain a protective order or other remedy to protect the
Confidential Information.  If a protective order or other remedy cannot be
obtained, such party may disclose only that Confidential Information that its
counsel advises in writing (which writing shall also be addressed and delivered
to the other party) is legally required to be disclosed.

 
 
8

--------------------------------------------------------------------------------

 
 
 
(e)
Each party shall promptly inform the other party if it becomes aware of any
reason, whether under applicable law, policy or otherwise, that it will, or
might become compelled to, use the other party’s Confidential Information other
than as contemplated by Section 5.2(b) or disclose Confidential Information in
violation of the confidentiality restrictions in this ARTICLE V.

 
5.3
Transfer Taxes.  App Ventures shall bear and pay any and all applicable sales
and use Taxes and similar transfer Taxes payable in connection with the sale,
assignment, transfer or license of the Assets.  App Ventures, at their own
expense, shall file all necessary Tax Returns and other documentation with
respect to such Taxes, if required by applicable law.

 
ARTICLE VI
MISCELLANEOUS
 
6.1
Nature and Survival of Representations.  The representations and warranties of
App Ventures and CLDS contained in this Agreement shall survive the Closing
indefinitely.

 
6.2
Notices.  All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth below or to
such other address as such party shall have specified most recently by written
notice.  Any notice or other communication required or permitted to be given
hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to CLDS to: Cloud Security Corp., 4590 MacArthur
Blvd, Suite 500, Newport Beach, CA 92660; Attn: President, telecopier
number:  ____________ with a copy by telecopier only to: Indeglia & Carney,
telecopier number: (310) 458-8007, Attn: Marc A. Indeglia, and (ii) if to App
Ventures to: App Ventures Ltd., 151 Gloucester Road, 11th Floor, Wanchai, Hong
Kong, Attn: Kerry Singh, telecopier number: ___________. The Parties agree to
promptly advise the other parties hereto of any change of address from that so
set forth.

 
6.3
Successors and Assigns.  This Agreement, and all rights and powers granted
hereby, will bind and inure to the benefit of the parties hereto and their
respective successors and assigns, but neither this Agreement nor any of the
rights, interests, or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties
hereto.  This Agreement is not intended to confer upon any other Person except
the parties hereto any rights or remedies hereunder.

 
 
9

--------------------------------------------------------------------------------

 
 
6.4
Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the laws of the State of California (without giving effect to conflict of
laws principles thereof).

 
6.5
Venue; Service of Process.  With respect to any suit, action or proceeding
(“Proceeding”) arising out of or relating to this Agreement each of the parties
hereto hereby irrevocably (i) submits to the exclusive jurisdiction of the
United States District Court for the Central District of California and waives
any objection to venue being laid therein whether based on the grounds of forum
non conveniens or otherwise and hereby agrees not to commence any such
Proceeding other than before the United States District Court for the Central
District of California; provided, however, that a party may commence any
Proceeding in a court other than the United States District Court for the
Central District of California solely for the purpose of enforcing an order or
judgment issued by the United States District Court for the Central District of
California and (ii) consents to service of process in any Proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, or
by recognized international express carrier or delivery service, to the Company
or Holders at their respective addresses referred to in Section 6.2 hereof;
provided, however, that nothing herein shall affect the right of any party
hereto to serve process in any other manner permitted by law.

 
6.6
Headings.  The headings preceding the text of the sections and subsections
hereof are inserted solely for convenience of reference and shall not constitute
a part of this Agreement, nor shall they affect its meaning, construction, or
effect.

 
6.7
Counterparts and Facsimile Signatures.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.

 
6.8
Further Assurances.  The parties hereby agree to perform, execute or deliver, or
cause to be performed, executed or delivered, such further acts, assurances and
instruments as either party may reasonably require to complete or perfect the
conveyance and transfer to CLDS of all of App Ventures’ right, title and
interest in and to the Assets free and clear of any and all Encumbrances
consistent with this Agreement, and to do any and all such further acts and
things as may be reasonably necessary to effect completely the intent of this
Agreement.

 
6.9
Amendment and Waiver.  The parties may by mutual written agreement amend this
Agreement in any respect; and any party, as to such party, may (a) extend the
time for the performance of any of the obligations of any other party; (b) waive
any inaccuracies in representations by any other party; (c) waive compliance by
any other party with any of the agreements contained herein and performance of
any obligations by such other party; and (d) waive the fulfillment of any
condition that is precedent to the performance by such party of any of its
obligations under this Agreement.  To be effective, any such amendment or waiver
must be in writing and be signed by the party against whom enforcement of the
same is sought.

 
 
10

--------------------------------------------------------------------------------

 
 
6.10
Entire Agreement.  This Agreement and the Schedules hereto, each of which is
hereby incorporated herein, and the other documents executed and delivered
pursuant hereto and contemporaneously herewith, set forth all of the
representations, warranties, promises, covenants, agreements, conditions, and
undertakings between the parties hereto with respect to the subject matter
hereof, and supersede all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written.

 
6.11
Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 
6.12
Expenses.  Except as otherwise expressly agreed herein, CLDS, on the one hand,
and App Ventures, on the other hand, will bear their own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

 
6.13
Construction.  Whenever the context requires, the gender of all words used in
this Agreement includes the masculine, feminine and neuter.  Terms defined in
the singular have the corresponding meanings in the plural, and vice versa.  All
references to Articles and Sections refer to articles and sections of this
Agreement, all references to Annexes refer to annexes to this Agreement and all
references to Schedules refer to Schedules to this Agreement, which Exhibits and
Schedules are attached hereto and made a part hereof for all purposes.  A
“party” means any of CLDS and App Ventures, and the “parties” means all of
them.  The word “includes” or “including” means “including, but not limited
to.”  The word “or” will have the inclusive meaning represented by the phrase
“and/or.”  The words “hereof,” “hereby,” “herein,” “hereunder” and similar terms
in this Agreement shall refer to this Agreement as a whole and not any
particular section or article in which such words appear.  “Shall” and “will”
have equal force and effect.  Any reference to a statute, regulation or law
shall include any amendment thereof or any successor thereto and any rules and
regulations promulgated thereunder.  Currency amounts referenced herein, unless
otherwise specified, are in United States Dollars.  Whenever this Agreement
refers to a number of days, such number shall refer to calendar days unless
business days are specified.

 
 
11

--------------------------------------------------------------------------------

 
 
6.14
Definitions.  The following definitions shall be applicable to the terms set
forth herein:

 
 
(a)
“Affiliate” shall mean, as applied to any Person, any other Person that directly
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, that Person.

 
 
(b)
“Encumbrance” means any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

 
 
(c)
“Governmental Authority” shall mean any federal, state, municipal, national or
other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity or
officer exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

 
 
(d)
“Law” shall mean all constitutions, treaties, statutes, laws, ordinances,
regulations, rules or Orders associated with any Governmental Authority;

 
 
(e)
“Order” shall mean any order, writ, rule, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority; and

 
 
(f)
“Person” shall include an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or any federal, state, county or
municipal governmental or quasi-governmental agency, department, commission,
board, bureau, instrumentality or similar entity, foreign or domestic, having
jurisdiction over App Ventures or CLDS.

 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.



 
CLOUD SECURITY CORPORATION
       
By:
/s/ Safa Movassaghi
  Name:
Safa Movassaghi
  Title:
President
       
APP VENTURES LTD.
       
By:
/s/ Kerry Singh
  Name: 
Kerry Singh
  Title:
President

 
 
 
SIGNATURE PAGE TO TRANSFER AGREEMENT
 

--------------------------------------------------------------------------------